Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on May 6th, 2021.  Claims 1, 2, 4, 5, 8, and 9 are allowed.  Claims 3, 6, 7, 10, and 11 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6th, 2021 has been entered.
 






Interview Summary
	Examiner and Applicant’s representative discussed clarifying newly-added claim 12 and what structural geometries to the vent tube were included and excluded by way of the language “C” shaped.  It was agreed upon to cancel claim 12.  Examiner asserted that the remaining claims were in condition for allowance and the amendment to cancel claim 12 would be done by way of an Examiner’s Amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Terry Watt on July 22nd, 2021.

The application has been amended as follows: 

Claim 11 is canceled.

Response to Arguments
Applicant’s arguments, see pages 9-14, filed May 6th, 2021, with respect to claims 1, 2, 4, 5, 8, and 9 have been fully considered and are persuasive.  The rejections of claims 1, 2, 4, 5, 8, and 9 have been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or fairly suggest a biogas flux assembly, as particularly recited in claim 1, which includes a collector formed of a gas impermeable material, the collecting having a cylindrical sidewall, a collector top having a first and second aperture, and an open bottom, the at least one sidewall and the collector top joined together to form a collector interior, and a perforable septum and hollow vent tube as particularly recited therein.
The prior art of record does not teach or fairly suggest a biogas flux assembly, as particularly recited in claim 8, which includes a collector formed of a gas impermeable material, the collecting having a cylindrical sidewall, a collector top having a first and second aperture, and an open bottom, the at least one sidewall and the collector top joined together to form a collector interior, and a perforable septum, a hollow external vent tube, and a hollow internal vent tube as particularly recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chesshire (US 2015/0329811) discloses a process vessel for use in receiving a liquid charge and producing and containing a gaseous product, which is considered relevant to Applicant’s field of endeavor.
Hansen et al. (USPN 7,290,669) discloses an upflow bioreactor with an inlet, outlet, and septum configured for upflow operation to decompose organic wastes into producing and collecting biogases such as methane and carbon dioxide, which is considered relevant to Applicant’s field of endeavor.
Capron (US 2010/0284749) discloses systems and methods for off-shore energy production and carbon dioxide sequestration and generating large amounts of methane by way of anaerobic digestion systems, which is considered relevant to Applicant’s field of endeavor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798